Name: Regulation (EU) NoÃ 674/2010 of the European Central Bank of 23Ã July 2010 amending Regulation (EC) NoÃ 63/2002 (ECB/2001/18) concerning statistics on interest rates applied by monetary financial institutions to deposits and loans vis-Ã -vis households and non-financial corporations (ECB/2010/7)
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  financial institutions and credit;  information technology and data processing;  economic analysis
 Date Published: nan

 28.7.2010 EN Official Journal of the European Union L 196/23 REGULATION (EU) No 674/2010 OF THE EUROPEAN CENTRAL BANK of 23 July 2010 amending Regulation (EC) No 63/2002 (ECB/2001/18) concerning statistics on interest rates applied by monetary financial institutions to deposits and loans vis-Ã -vis households and non-financial corporations (ECB/2010/7) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular to Articles 5(1) and 6(4) thereof, Whereas: (1) The quality of the minimum national sample size determined by the defined criteria has to be further assessed and therefore an extension of the relevant transitional period is needed to study this matter. (2) Regulation (EC) No 63/2002 of the European Central Bank of 20 December 2001 concerning statistics on interest rates applied by monetary financial institutions to deposits and loans vis-Ã -vis households and non-financial corporations (ECB/2001/18) (2) should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The introductory sentence of the first paragraph of Annex IV to Regulation (EC) No 63/2002 (ECB/2001/18) is replaced by the following: Until and including the reference month of December 2013, paragraph 10 of Annex I reads as follows:. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. Done at Frankfurt am Main, 23 July 2010. For the Governing Council of the ECB The President of the ECB Jean-Claude TRICHET (1) OJ L 318, 27.11.1998, p. 8. (2) OJ L 10, 12.1.2002, p. 24.